 100DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Notify said Regional Director in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondents have taken to complyherewith .55 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 daystrom the date of this Order, what steps the Respondents have taken to comply heiewith "APPENDIXNOTICE TO ALL OUR MEMBERS AND TO EMPLOYEES OF HANKINS & HANKINSCONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOT induce or encourage any individual employed by Hankins &Hankins Construction Company, or any other person engaged in commerce orin an industry affecting commerce, to refuse to install prefabricated materialsmanufactured by Cardinal Industries, Inc., or by any other person.WE WILL NOT threaten, coerce, or restrain Hankins & Hankins ConstructionCompany, or any other person engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or require any of them not topurchase or install prefabricated materials manufactured by Cardinal Industries,Inc, or by any other person.OHIO VALLEY CARPENTERS DISTRICT COUNCIL,UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO,Labor Organization.By-------------------------------------------(Representative)(Title)-------------------------------------------(ALBERT SCHEER)Dated--------------------------------------------------------------(ROBERT SAnER)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.Local 585 of the Brotherhood of Painters, Decorators & PaperHangers of America,AFL-CIOIand Galveston Building andConstruction Trades Council2andLocal 12, InternationalUnion of United Brewery, Flour,Cereal,Soft Drink andDistilleryWorkers of America3and Falstaff Brewing Cor-poration:Case No. 23-CE-2. August 21, 1963DECISION AND ORDERUpon acharge duly filed on December 5, 1962, by the BreweryWorkers,the General Counsel of the National Labor Relations Board,1Hereinafter referred to as Painters2Hereinafter referred to as Council collectively, the Painters and Council are hereincalled Respondents.3Hereinafter referred to as Brewery workers.4 hereinafter referred to as Falstaff.144 NLRB No. 22. LOCAL 585 OF THE BROTHERHOOD OF PAINTERS, ETC.101herein called the Board, by the Regional Director for the Twenty-third Region, issued a complaint dated January 31, 1963, againstthe Painters and the Council alleging that they had engaged in andwere engaging in unfair labor practices within the meaning ofSection 8(e) and Section 2(6) and (7) of the Act. Copies of thecharge, complaint, and notice of hearing were duly served uponthe parties.With respect to the unfair labor practices, the complaint alleges,in substance, that since on or about June 5, 1962, the Respondentshave "entered into" and "'given effect to" collective-bargaining pro-visions with Falstaff in violation of Section 8(e) of the Act.On March 20, 1963, all parties to this proceeding entered into astipulation of facts and jointly moved to transfer this proceedingdirectly to the Board for findings of fact, conclusions of law, andDecision and Order. In their stipulation, the parties agreed to waivea hearing before a Trial Examiner, the making of findings of factand conclusions of law by a Trial Examiner, and the issuance of anIntermediate Report and Recommended Order. The parties agreedthat the charge, complaint, Respondents' answer, the transcript ofrecord taken in Case No. 23-CD-56 s on June 27, 1962, and the stipu-lation of facts constitute the entire record in this case.On April 5, 1963, the Board approved the stipulation and grantedthe parties' motion to transfer the case to the Board.Thereafter,briefs were filed by the Respondents and the General Counsel.Uponthe parties' stipulation of facts, the briefs, and the entire record inthis case, the Boards makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFalstaff has been, at all times material herein, a corporation dulyorganized under and existing by virtue of the laws of the State ofDelaware, having a brewery located at Galveston, Texas, where itis engaged in the manufacture, sale, and distribution of beer andrelated products.During the past 12-month period, Falstaff, in thecourse and conduct of its business operations at its Galveston plant,manufactured, sold, and shipped beer from said plant to points out-side the State of Texas of a value in excess of $50,000.Falstaff is now, and has been at all times material herein, an em-ployer engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.6140 NLRB 13046Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andmembers Rodgers and Leedom]. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDU. THE LABOR ORGANIZATIONS INVOLVEDThe Painters, the Council, and the Brewery Workers are, and atall times material herein have been, labor organizations within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe parties stipulated that on about February 20, 1962, Falstaffand the Respondents entered into a written contract containing,interalia,the following provisions :Article I1.The purpose of this Agreement is to establish and maintainharmonious relations between all parties to the Agreement andavoid strikes, lockouts, or delays in the prosecution of the workundertaken by the Company.2.At no time shall maintenance men do construction worknot completed on any project originated by a contractor.Themaintenance men may be permitted to work on constructionwork within the boundary of the plant operations provided thatno construction be done beyond the capacity of the equipmentand personnel available at the plant.3.The Company may, during the life of this Agreement, awardcontracts for the execution of construction work in this plant tocontractors who pay the prevailing wage scale in the area andgrant to their employees prevailing working conditions.4.The Company will not contract out any maintenance workcoming under the jurisdiction of a particular craft if it willcause maintenance employees to be laid off or if maintenanceemployees of the craft are on the layoff list.Article II1.The Union agrees to maintain a high level of skilled crafts-manship and provide a pool of qualified and experienced workers.It is recognized that the successful carrying out of those func-tions by the Union is beneficial to both the workers and the Em-ployer, to that end the Union agrees to exercise the utmost carein maintaining a high level of skilled craftsmanship.When hir-ing employees the Company agrees to notify the Union of all jobopenings for positions covered by the Union having jurisdictionat least twenty-four (24) hours before the workmen are required,on all maintenance work coming within the jurisdiction of theBuilding and Construction Trades Unions. In return the Unionagrees to refer to the Company qualified and experienced workersinsofar as they are available, to be considered by the Companyin filling of such positions. In making such referrals, the Union LOCAL585 OF THEBROTHERHOOD OF PAINTERS, ETC.103agrees to registerand referapplicants without respect to Unionmembership.2.The Company agrees that on all maintenance work as definedin the recognitionclause, atthe Falstaff Brewing Corporation,it will employ anduse or cause tobe employed and used qualifiedemployees referred to them by the Union and accepted by theCompany, including the following trades : AsbestosWorkers,Sheet Metal Workers and Roofers, International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths, Forgers andHelpers Local #132, Hoisting and Portable Engineers, Paintersand Paper Hangers, Bricklayers and Tile Setters, Plasterers andCement Finishers, Electricians, Plumbers and Steamfitters, Gen-eralDrivers Local #940, Construction, Marine-Shipyard andMaintenance Laborers Local #116 and the Iron Workers.3.Should the Unions be unable to furnish the Company withthe number of men so qualified as needed within twenty-four(24) hours, it is understood and agreed that the Company shallemploy from any othersource.As more fully set forth in the Board's earlier Decision and De-termination of Dispute (140 NLRB 1304), Falstaff contracted withBishopric Products Company to replace linings on Falstaff Is brewerysettling tanks at the Galveston brewery. In conformance with itsusual procedures, Bishopric brought in a field traveling crew fromCincinnati, Ohio, to do the work.That crew consists of regular em-ployees of Bishopric who are members of the Brewery Workers. Bish-opric's employees appeared at the Galveston plant ready to beginoperations on or before June 6, 1962.The Painters thereafter de-manded the work which Bishopric had assigned to members of theBrewery Workers. It protested the assignment made, whether thework was considered construction or maintenance, on the ground thatBishopric's employees were being paid substandard wages and thatFalstaff, responsible for the assignment, thereby violated its contractwith the Painters. It also insisted on numerous occasions that, underits contract with Falstaff, the work in question was the work of andbelonged to painters or the Painters?On June 7 and 8, the Painterspicketed Falstaff in furtherance of its demand for the work.'Subsequently, the Painters demanded arbitration of the matter byletter to Falstaff dated October 10, 1962, which reads as follows :,At the hearing in the CD case,it was argued on behalf of the Painters that "under theterms of the contract with Falstaff Brewing Corporation, Falstaff has agreed with PaintersLocal 585 that this work is the work of Painters and that any contractor who has a sub-contract, that Falstaff would either...employ or cause to be employed and used on thisparticular work qualified painters inasmuch as it is the work of Painters "8 This course of events led to the above-cited Board Decision and Determination of Dis-pute in the CD case wherein,inter alia,the Board affirmatively awarded the work in dis-pute to the employees of Bishopric who were members of the Brewery workers. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDNotice is hereby given that Painters Local Union No. 585 wishesto Arbitrate the controversy concerning the use and employmentof employees chosen by Bishopric Products Company, Inc., on aproject at the Falstaff Brewing Corporation plant in Galveston,Texas, during the month of June 1962. .We contend that thiswork is embraced within the Articles of Agreement between theFalstaff Brewing Corporation of Galveston, Texas, and theGalveston Building & Construction Trades Council and its af-filiated unions.We contend that the use of these employees by Bishopric Com-pany is in violation of Paragraph 2, Article 2 of the above citedArticles of Agreement, wherein it is provided that : "The Com-pany agrees that on all maintenance work as defined in the recogni-tion clause, at the Falstaff Brewing Corporation, it will employanduse or cause to be employed and usedqualified employeesreferred to them by the Union and Asbestos Workers, Sheet MetalWorkers, and Roofers, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers and HelpersLocal #132, Hoisting and Portable Engineers, Painters and Pa-per Hangers,Bricklayers and Tile Setters, Plasterers and CementFinishers,Electricians,Plumbers and Steamfitters, GeneralDrivers Local #940, Construction, Marine-Shipyard and Mainte-nance Laborers #116 and the Iron Workers." [Emphasissupplied.]An arbitrationhearing wasscheduled, but postponed indefinitely bythe Painters by letter dated November 21, 1962.The General Counsel contends that the contract provisions citedabove, and more specifically article I, section 3, and article II, section 2,fall within the proscription of Section 8(e) of the Act,9 and that theRespondents "entered into" such agreements in violation of Sec-tion 8 (e).Respondents contend that article I, section 3, by merely requiringFalstaff, if it contracts out work, to award such work to contractorswho pay the prevailing wage and observe prevailing working condi-tions, does not violate Section 8 (e) of the Act.With respect to articleII, section 2, Respondents contend that that clause, when read togetherwith section 3 of the same article, does not provide that Falstaff"absolutely must employ or use or cause to be used qualified employeesreferred to them by the Union from various trades."In pertinent part, Section S (e) reads as follows.It shall be an unfair labor practice for any labor organization and any employer toenter into any contract or agreement, express or implied,whereby such employer ceasesor refrains or agrees to cease or refrain from handling,using, selling, transporting orotherwise dealing in any of the products of any other employer, or to cease doingbusiness with any other person. LOCAL 585 OF THE BROTHERHOOD OF PAINTERS, ETC.105We find merit in the General Counsel's position in this case. ArticleI. section 3, permits Falstaff to award construction work to outside con-tractors but it requires that such contractors must "pay the prevailingwage scale in the area and grant to their employees prevailing workingconditions." This provision cannot be construed as a restriction on sub-contracting for the preservation of jobs and job rights for Falstaff'semployees represented by Respondents. Its plain purpose is to limitthe persons with whom Falstaff may do business.As such, this clauseis proscribed by Section 8 (e) of the Act.10As for article II, section 2, the language of that section and theintent in that connection as demonstrated by statements made by thePainters in obvious reference thereto, as well as the Painters' actiontaken pursuant thereto, show that this provision, like article I, section3, imposed a restriction upon Falstaff's right to subcontract, unaffectedby any other contractual provision.For under this provision, as itmust be read, Falstaff, when subcontracting maintenance work as de-fined in the contract, must subcontract such work to contractors whoemploy only qualified employees referred to them by the named build-ing trades unions who are affiliated with the Council. This provision,therefore, must also be held to fall within the proscription of Sec-tion 8 (e).In view of the foregoing, and it appearing that the contractualprovisions in issue were maintained, enforced, and given effect towithin the time period covered by the charge, we find that the Re-spondents thereby violated Section 8 (e) of the Act."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondents set forth above occurring in con-nection with the business of Falstaff have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct.10Milk Drivers' Union, Local753, International Brotherhood of Teanisteis,etc(PureMilk Association),141 NLRB1237;Truck Drovers Union LocalNo413,InternationalBrotherhood of Teamsters,etc (The PattonWarehouse,Inc ),140 NLRB 1474;DistrictNo9, InternationalAssociation of Machinists(GreaterStLouisAutomotiveTrimmers,etc ),134 NLRB 1363,enfd 315 F 2d 33(CA D.C ) ;Meat and Highway Drivers, etc,LocalUnion No 710,International Brotherhood of Teamsters,etc (Wilson t Co . Inc ).143 NLRB 1221"Dan McKinney Co,137 NLRB 649 106DECISIONSOF NATIONAL LABORRELATIONS BOARDUpon the basis of the foregoing and the entire record, the Boardmakes the following :CONCLUSIONS OF LAw1.The Respondents are, and have been at all times material to theissues in this proceeding, labor organizations within the meaning ofSection 2 (5) of the Act.2.Falstaff and Bishopric are, and have been at all times materialto the issues in this proceeding, employers within the meaning ofSection 2(2) of the Act.3.By maintaining, enforcing, and giving effect to article I, section3, and article II, section 2, contained in the collective-bargainingagreement between Falstaff and the Respondents, the Respondents en-tered into an agreement in violation of Section 8(e) of the Act.4.The aforesaid unfair labor practice is an unfair labor practiceaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local 585 of theBrotherhood of Painters, Decorators & Paper Hangers of America,AFL-CIO, and Galveston Building and Construction Trades Counciland their officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining, enforcing, and giving effect to article I, section3, and article II, section 2 of the collective-bargaining contract signedby Respondent Unions and Falstaff on or about February 20, 1962, tothe extent found unlawful herein.(b)Executing, maintaining, enforcing, or giving effect to anyother contract or agreement, express or implied, whereby Falstaffceases or refrains, or agrees to cease or refrain, from doing businesswith Bishopric Products Company, or any other employer or person,in violation of Section 8 (e) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at Respondent Unions' business offices, places of busi-ness, and meeting places, copies of the attached notice marked"Appendix." 12 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-third Region, shall, after having been dulysigned by an authorized representative of the Respondent Unions, be12In the event that this Order is enforced by a decree of a United States Court ofAppeals, the notice shall be amended by substituting for the words "Pursuant to a Deci-sion and Order" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LOCAL 585 OF THE BROTHERHOOD OF PAINTERS, ETC.107posted by said Respondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to its members arecustomarily posted.Reasonable steps shall be taken by the Respond-ent Unions to insure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish to the Regional Director for the Twenty-third Regionsigned copies of the aforementioned notice for posting by Falstaffand Bishopric, if they are willing, in places where notices to their em-ployees are customarily posted.Copies of said notice, to be furnishedby the Regional Director, shall, after being duly signed by Respond-ents' authorized representatives, be forthwith returned to the RegionalDirector for disposition by him.(c)Respondents shall notify the Regional Director for the Twenty-third Region, in writing, within 10 days from the date of this Order,what steps they have taken to comply herewith.APPENDIXNOTICE TO ALL OUR MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WWE WILL NOT execute, maintain, give effect to, or enforce anycontract or agreement, express or implied, with Falstaff BrewingCorporation, whereby such employer ceases or refrains, or agreesto cease or refrain, from doing business with Bishopric ProductsCompany or any other employer or person in violation of Section8 (e) of the Act.WE WILL NOT enforce, maintain, or give effect to article I,section 3, and article II, section 2 of the collective-bargainingcontract signed by the aforenamed Employer and the undersignedUnion on February 20, 1962, insofar as said contract provisionsviolate Section 8 (e) of the Act.LOCAL 585 OF THE BROTHERHOOD OF PAINTERS,DECORATORS & PAPER HANGERS OF AMERICA,AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title)GALVESTON BUILDINGAND CONSTRUCTIONTRADESCOUNCIL,Union.Dated----------------By-------------------------------------(Representative)(Title) 108DECISIONSM NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Boards RegionalOffice,6617 Federal Office Building, 515 Rusk Avenue, Houston,Texas, Telephone No. Capitol 8-0611, Extension 296, if they have anyquestion concerning this notice or compliance with its provisions.San Juan Lumber CompanyandAndy L. Lucero.Case No. 27-CA-1335.August 21, 1963DECISION AND ORDEROn June 20,1963, Trial ExaminerWallace E.Royster issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter,the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief,and the entire recordin this case,and hereby adopts the findings,'conclusions,and rec-ommendations2of the Trial Examiner.IWe agree with the Trial Examiner that the Respondent violated Section 8(a) (1) ofthe Act by discharging employees Felipe Maez,Henry Maez,Andy L. Lucero, Joe Jaramillo,and Gilberto Martinez.As more fully set forth in the Intermediate Report, these em-ployees failed to report to work on January 26, 1963, the day after a payday on whichtheyhad not been paid because their checks were lost.They stayed away not because ofthe failure to get their checks on time,but because their car would not start and theycould not find another rideRespondent's foreman,disbelieving their excuse,dischargedthem,asking Henry Maez,"Are you with the same gang0"informing Joe Jaramillo, "Youand four more are fired," and telling the others,"No pay no work,"thereby indicating hisbelief in the concerted natureof theirabsence.The Trial Examiner found, and we agree, that the five men were discharged because theforeman believed that they had remained away from work in a concerted protest againstthe delay in paying them, although the employees had not in fact engaged in concertedactivityBy discharging them for this reason, and communicating it to the employees,the Respondent served noticethat concerted activity would not be tolerated in its plant,and thereby interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed in Section 7, in violation of Section 8(a) (1) of the Act.2Contrary to the Trial Examiner, we find that the unfair labor practices committed bythe Respondent strike at the very heart of the employee rights safeguarded by the Act144 NLRB No. 18.